JUDGMENT
Per Curiam
Upon consideration of the record from the United States District Court for the District of Columbia and the briefs and arguments of the parties, it is
ORDERED AND ADJUDGED that the judgment of the District Court be AFFIRMED.
Appellants, the parents of children who prevailed in part in proceedings brought pursuant to the Individuals with Disabilities Education Act (IDEA), 20 U.S.C. § 1400 et seq., appeal from a judgment denying in part their request for attorneys’ fees for time spent obtaining fees for their underlying IDEA cases. Appellants argue that the district court abused its discretion by failing to address declarations filed with their reply brief and by relying on other district court fee awards as evidence of the prevailing market rate for IDEA fee litigation. Appellants contend, specifically, that the decisions cited by the district court lack any evidence of market rates in the Washington, D.C. area.
We reject both arguments. The district court did not abuse its discretion in declining to address two cursory declarations, which contain no mention of specific rates and were submitted for the first time with *647plaintiffs’ reply. Nor did the court err in relying on other fee decisions, three of which referred to the Laffey matrix, a schedule of market rates for complex federal litigation in Washington, D.C. See Covington v. District of Columbia, 57 F.3d 1101, 1109 (D.C. Cir. 1995) (noting that, to demonstrate the prevailing market rate, plaintiffs may “provide ... evidence of recent fees awarded by the courts”); National Association of Concerned Veterans v. Secretary of Defense, 675 F.2d 1319, 1325 n.7 (D.C. Cir. 1982) (“[D]ata about fee awards in other cases help to ensure comparable treatment of like cases.”); cf. Eley v. District of Columbia, 793 F.3d 97, 100-01 (D.C. Cir. 2015) (discussing Laffey matrices and explaining that such “fee matrices [are] one type of evidence that ‘provide[s] a useful starting point’ in calculating the prevailing market rate” (quoting Covington, 57 F.3d at 1109)).
Pursuant to Rule 36 of this court, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after the disposition of any timely petition for rehearing or rehearing en banc. See Fed. R. Apr P. 41(b); D.C. Cir. R. 41.